Citation Nr: 1646442	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  15-23 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 (West 2014) for residuals of a June 2013 radical prostatectomy.


REPRESENTATION

Appellant represented by:	Julie L. Glover, Attorney at Law


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1959 to April 1961.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The claims file is entirely in VA's secure electronic processing systems, Virtual VA and the Veterans Benefits Management System (VBMS).

In a July 2016 Appellant's Brief, the Veteran and his attorney raised the issue of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a bleeding disorder requiring anticoagulation therapy.  The Veteran is advised that effective March 24, 2015, VA requires claims to be submitted on a standard application form prescribed by the Secretary.  See 38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  The matter is referred to the agency of original jurisdiction as an intent to file a claim.  See 38 C.F.R. § 3.155(b).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the probative medical evidence reflects that the Veteran incurred additional disability following his June 11, 2003 radical prostatectomy surgery which resulted in postoperative complications, to include the need for anticoagulant therapy and continuous catheterization, which were not reasonably foreseeable. 


CONCLUSION OF LAW

The criteria for disability compensation pursuant to 38 U.S.C.A. § 1151 for residuals of a June 2013 radical prostatectomy have been met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has a permanent bladder injury which requires the continuous use of a suprapubic urinary catheter, and anticoagulant therapies which were either caused by error or negligence during a June 2003 radical prostatectomy or which were not a reasonably foreseeable surgical complication.  The Veteran has submitted written statements describing how postoperative residuals of the surgery include bleeding around the bladder stoma, bladder spasms, an increased susceptibility to blood clots and infections, and vigilant efforts to clean and change the catheter equipment and daily.  He argues that these residuals have severely impacted his functional mobility.

The Veteran's niece, who is a nurse practitioner, has submitted a statement in February 2015 describing the seriousness of the Veteran's postoperative care, which included weeks in intensive care and treatment for deep venous thrombosis.  She wrote that the Veteran has lost a significant amount of weight and become much weaker since the surgery, and that she has treated him for urinary tract infections, bladder spasms, urinary pain, and clots in the catheter.

Under 38 U.S.C.A. § 1151, compensation can be awarded for a qualifying additional disability of a veteran in the same manner as if such additional disability were service connected.  A disability is a qualifying additional disability if it was not the result of the veteran's willful misconduct and either: 1) the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a VA employee or in a Department facility, and the proximate cause of the disability was either A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or B) an event not reasonably foreseeable; or 2) the disability was proximately caused by the provision of training and rehabilitation services by the Secretary as part of an approved rehabilitation program.  38 U.S.C.A. § 1151.

The first element of a claim under 38 U.S.C.A. § 1151 is whether the Veteran has an additional disability as a result of VA care or treatment.  See 38 C.F.R. § 3.361.  If an additional disability is present, the issue then becomes whether the VA procedure actually caused the additional disability.  Id. 

In this case, the Veteran's VA and private treatment records clearly show that his June 11, 2003 surgery resulted in a disruption of urethral anastomosis, causing bleeding and requiring a Foley catheter.  Since that time, the Veteran requires continuous use of a catheter and intermittent treatment for hematuria and other catheter-related complications.  He further requires anticoagulant therapy to prevent deep venous thrombosis.

While the Veteran's VA surgery clearly caused his resulting bladder injury, causation alone is not sufficient to warrant compensation under 38 U.S.C.A. § 1151; rather, the evidence must show either that the additional disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; or that it was an event that was not reasonably foreseeable.

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and either (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  38 C.F.R. § 3.361(d)(1).

In this case, the Board finds that there is competent and probative medical evidence which establishes that the Veteran's bladder injury was not a reasonably foreseeable complication of his June 2003 surgery.  A July 2016 letter from a private board certified urologist was submitted which stated that the doctor had reviewed the Veteran's medical records.  The urologist wrote that the Veteran developed postoperative severe bleeding resulting in disruption of the anastomosis between the bladder and urethra, and a Foley catheter was placed into the bladder.  He wrote that a review of the operative notes revealed that the surgeon had felt that there was adequate hemostasis at the end of the procedure, which was a standard statement made at the end of most operative notes, but that there obviously had been either incomplete hemostasis or severe postoperative hemorrhage sufficient to require blood transfusions and resulting in the disruption of the anastomosis.  This subsequently resulted in the development of urinary incontinence and the need for a suprapubic catheter.  The urologist wrote that "[w]hile urinary incontinence is a known risk of a radical prostatectomy, in this case the etiology of the incontinence is clearly the disruption of the anastomosis" and that "[t]his type of complication is not one that a reasonable health care provider would for[e]see as a normal risk of this type to treatment and is more likely than not as a result of the postoperative bleeding and the disruption of the anastomosis."

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992).  Here, the Board finds that the medical opinion of the private urologist is consistent with the medical evidence of record and is fully supported by a complete medical rationale.  It is therefore afforded high probative weight in favor of the claim.

The Board acknowledges that a VA medical opinion was obtained in October 2011 from a physician who came to a differing conclusion regarding the etiology of the Veteran's bladder injury.  The VA physician stated that the requirement for a urinary catheter was less likely than not caused by improper surgical technique, and stated that it was a "rare but recognized postoperative complication from radical prostatectomy and cannot solely be attributed to poor surgical technique or postoperative care."  The examiner also stated, however, that the Veteran's requirement for lifelong anticoagulation medication was as likely as not the result of improper surgical/medical treatment, explaining that the Veteran had prolonged bleeding after his surgery, making administration of pharmacologic deep venous thrombosis prophylaxis problematic.  He wrote that in such a situation, the use of sequential compression devices should have been considered as they have been shown to be effective in preventing postoperative deep venous thrombosis.  The Board therefore finds that it is unclear whether the October 2011 VA examiner is acknowledging that negligence occurred in the Veteran's postoperative treatment, which resulted in deep venous thrombosis and other complications.  His findings also do not directly contradict those of the private urologist.  In this regard, he notes the potentially poor postoperative care, but simply states that the bladder disorder cannot "solely" be attributed to such care.  

The Board therefore finds that the July 2016 private medical opinion provides adequate, probative medical evidence in favor of the claim which is to be afforded just as much, if not more, weight than the October 2011 VA medical opinion.  The medical evidence regarding whether the Veteran's bladder injury was a reasonably foreseeable complication from his June 2003 surgery or the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault, is at least in equipoise, and entitlement to compensation pursuant to 38 U.S.C.A. § 1151  is warranted.  See 38 U.S.C.A. § 5107(b); Wise v. Shinseki, 26 Vet.App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits.").


ORDER

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for residuals of a June 2013 radical prostatectomy are granted subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


